RodmaN. J.
This caséis governed by the principles asserted' in the case of the same plaintiff against Davidson, at this term. The notes must be scaled at their respective dates. In one respect only does the present case differ from that. Here the first tender was made a few days after one of the notes sued on fell due, and a few days before the other did- A second tender was made some days after both notes were due. Or dinarily, a plea of tender stating those facts would be bad But the strict rules applicable to contracts to pay money in ordinary times require to be modified when applied to coutracts-made and maturing during the war, and payable in Confederate money. As at the time of the first tender, no objection was made by reason of the time of the tender and payment was deferred at the request of the plaintiff and to prevent loss to him, we are of opinion that interest ought to stop from the time of the offer to pay until the service or date of summons in this action.
Judgment may be drawn accordingly. Neither party will recover costs.
Pee Cueiam. •Judgment accordingly.